Citation Nr: 1738391	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to November 29, 2012, and from March 2, 2013, for left knee chondromalacia of patella with bipartite patella.

2.  Entitlement to an initial compensable rating for left hip strain.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to April 1993, including in the Southwest Asia theater of operations in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the claim for a disability rating greater than 10 percent prior to November 29, 2012, and from March 2, 2013, for left knee chondromalacia of patella with bipartite patella and granted a claim of service connection for left hip strain, assigning a zero percent (non-compensable) rating effective December 4, 2009.  The Veteran disagreed with this decision in April 2011.  He perfected a timely appeal in July 2013.  

A videoconference Board hearing was held in April 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In September 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  A March 2017 supplemental statement of the case continued the denial of claims.

The Board notes that the Veteran perfected a timely appeal of his claim of entitlement to service connection for asthma in September 2016.  The record reflects that the claim is awaiting the scheduling of a requested Board hearing. Consequently, that claim is not ripe for appellate review and will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Court of Appeal for Veterans Claims ("Court") recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

With regard to the Veteran's claim for an increased evaluation for his left knee chondromalacia of patella with bipartite patella, this disability is currently assigned a 10 percent rating under Diagnostic Code 5257 for slight instability.  However, in light of the evidence of record and the regulatory provisions set forth in 38 C.F.R. §§ 4.20, 4.21, and 4.59, the Board recognizes that there is the potential applicability of Diagnostic Codes 5003, 5258, and 5259 when rated by analogy.

Review of the VA knee examinations of record reflects that the Veteran's range of motion in his knees was not tested in both active and passive motion, and weight-bearing and nonweight-bearing activities.  Without such measurements, the Board cannot adequately assess the disability given the requirements of Correia and 38 C.F.R. § 4.59; therefore, a new examination is necessary to decide the claim.

Similarly, after reviewing the VA hip examinations of record, the Board finds that they are incomplete and require further medical guidance in light of the holding in Correia.  As the previous VA hip examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an appropriate examiner to determine the level impairment due to the service-connected left knee chondromalacia of patella with bipartite patella and left hip strain.  The claims file, to include a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examinations.  The examiner should note in the examination reports that the claims folder and the REMAND have been reviewed.  All indicated tests, including range of motion studies, should be performed and all findings should be reported in detail.

The examiner should fully describe the functional effects of the Veteran's service-connected left knee chondromalacia of patella with bipartite patella, and his left hip strain, on his activities of daily living.  In particular, the examiner should described what types of activities would be limited because of the service-connected left knee and left hip conditions, and what types of activities would not limited (if any), and whether any limitation on activities is likely to be permanent.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings that are relative to the left knee and left hip.

The examiner should describe, in degrees of excursion, active and passive ranges of motions for the left and right knees, and for the left and right hips, as well as on weight bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of degrees of extension and flexion for each knee, and in terms of degrees of flexion, extension, rotation, and abduction for each thigh/hip.

The examiner must test and record the range of motion for both the left and right knees and left and right hips/thighs in active motion, passive motion, weight bearing, and non-weight bearing conditions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should identify the presence and degrees of, or absence of the following: muscle atrophy; weakness; incoordination; or any other manifestations that would demonstrate disuse or functional impairment due to pain associated with the service-connected left knee chondromalacia of patella with bipartite patella, and the service-connected left hip strain.

With respect to subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the left knee and left hip, and if so, at what point (expressed in degrees if possible) such pain is appreciated during range of motion testing of left knee and left hip.

The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings for the left knee and left hip.

If the severity of the manifestations cannot be quantified for left knee and/or left hip, the examiner should so indicate.

The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the left knee is used repeatedly over a period of time; and this determination should be expressed in terms of additional loss in range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected left knee chondromalacia of patella with bipartite patella, the Veteran exhibits weakened movement; excess fatigability, or incoordination; and this determination, if feasible, should be expressed in terms of additional loss in range of motion of the left knee.

The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the left hip/thigh is used repeatedly over a period of time; and this determination should be expressed in terms of additional loss in range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected left hip strain, the Veteran exhibits weakened movement; excess fatigability, or incoordination; and this determination, if feasible, should be expressed in terms of additional loss in range of motion of the left hip/thigh.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Review the examination report to ensure complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above and any other development deemed necessary, re-adjudicate the issues of entitlement to an increased rating for the service-connected left knee and left hip disabilities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




